Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et, al. (US. Pat. 10,401,970).
Regarding claim 1, Chen teaches a key module, comprising: a bracket (21 or 11), comprising a bottom plate (212 or 112) and a bracket pivotal portion (211 or 1112) protruding from the bottom plate, 5a circuit film assembly (12 or 22), disposed on the bracket, comprising a plurality of film layers (1111-1113 or 222-224) and a supporting portion (2223-2243 OR 125) formed by at least one of the film layers, wherein the supporting portion is located beside the bracket pivotal portion; a keycap (101 or 201), disposed above the bracket and the circuit film assembly, comprising a keycap pivotal portion (2011 OR where 1041 is coupled); and 10a connecting structure (204 OR 104), disposed between the bracket and the keycap, comprising a first pivot (1042 OR 2042) and a second pivot (1041 OR 2041), wherein the first pivot is pivotally disposed at the bracket pivotal portion, the second pivot is pivotally disposed at the keycap pivotal portion, and the supporting portion beside the bracket pivotal portion supports the first pivot, such that the first pivot continuously contacts the bracket pivotal portion (Figs. 1-3 OR 4-15).  
Regarding claim 2, Chen teaches the key module wherein a space 23” is formed at one side of the supporting portion 2223 away from the keycap 201, and the supporting portion supporting the first pivot is adapted to be deformed towards the space (Fig. 9).  
Regarding claim 3, Chen teaches the key module wherein the film layers 22 comprise three film layers (222-224) stacked in sequence, the middle one 224 of the three film layers has a hole located beside the bracket 20pivotal portion 211, the space 23 is formed by the hole, and the supporting portion 2223 is formed on the one of the film layers furthest away from the bottom plate 212 (Figs. 7-10).  
Regarding claim 4, Chen teaches the key module wherein at least one of the film layers 223 closer to the bottom plate 212 has at least one hole located beside the bracket pivotal portion 211, and the space 23 is formed by the at least one hole located between the supporting portion 2223 and the bottom plate (Figs. 7-10).  
Regarding claim 5, Chen teaches the key module wherein a number of the at least one of the film -12-File: 107680usf layers closer to the bottom plate body is multiple, the at least one hole is a plurality of holes connected up and down, the space 23 is formed by the holes located between the supporting portion 2223 and the bottom plate 212, and the supporting portion is formed on the one of the film layers furthest away from the bottom plate (Figs. 7-10).  
Regarding claim 6, Chen teaches the key module wherein the number of the at least one of the film layers 223 closer to the bottom plate body 212 is one, the at least one hole is one hole, the space 23 is formed by the hole located between the supporting portion 2243 and the bottom plate, and the supporting portion is formed on the film layers 224 away from the bottom plate (Fig. 11).  
Regarding claim 7, Chen teaches the key module wherein the film layers 22 comprise three film layers 10stacked in sequence, the one among the three film layers 223 closest to the bottom plate 212 has a lower hole located beside the bracket pivotal portion 211, the one among the three film layers 222 furthest away from to the bottom plate has an upper hole located beside the bracket pivotal portion, the space 23 is formed by the lower hole located between the supporting portion and the bottom plate, and the supporting portion is formed on the middle one 224 among the three film layers (Fig. 11).  
Regarding claim 8, Chen teaches the key module wherein the bottom plate 112 comprises a bracket hole 114 located beside the bracket pivotal portion 1112, the space is formed by the bracket hole, and the supporting portion 125 covers the bracket hole (Fig. 3).  
Regarding claim 9, Chen teaches the key module wherein portions 125 of the film layers 12 located beside the bracket pivotal portion 1112 form the supporting portion 125 together (Fig. 3).  
Regarding claim 10, Chen teaches the key module wherein adjacent two sides of the supporting portion 2223 are suspended (Fig. 7).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833